Name: Commission Regulation (EEC) No 995/79 of 21 May 1979 amending Regulation (EEC) No 1193/78 laying down standard provisions for contracts for the sale of castor seeds
 Type: Regulation
 Subject Matter: marketing;  plant product;  prices
 Date Published: nan

 Avis juridique important|31979R0995Commission Regulation (EEC) No 995/79 of 21 May 1979 amending Regulation (EEC) No 1193/78 laying down standard provisions for contracts for the sale of castor seeds Official Journal L 125 , 22/05/1979 P. 0006 - 0006 Greek special edition: Chapter 03 Volume 25 P. 0071 COMMISSION REGULATION (EEC) No 995/79 of 21 May 1979 amending Regulation (EEC) No 1193/78 laying down standard provisions for contracts for the sale of castor seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2874/77 of 19 December 1977 laying down special measures in respect of castor seeds (1), and in particular Article 2 (5) thereof, Whereas Article 2 of Commission Regulation (EEC) No 1193/78 (2) lays down that contracts for the sale of castor seeds are to be concluded not later than 30 April each year in respect of the following harvest ; whereas, in view of the most widespread trade practices, fixing a date limit of this kind does not facilitate the conclusion of contracts ; whereas it is accordingly proper to abolish the said date limit; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EEC) No 1193/78 is hereby replaced by the following text: "Article 2 The contract shall be concluded in writing and in relation to an area." Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 May 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 332, 24.12.1977, p. 1. (2)OJ No L 146, 2.6.1978, p. 12.